                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MICHAEL ARMENDARIZ,

               Petitioner,

v.                                                    No. CV 18-1144 WJ/CG

STANLEY MOYA, et al.,

               Respondents.


            ORDER GRANTING LEAVE TO PROCEED UNDER 28 U.S.C. § 1915

       THIS MATTER is before the Court on Petitioner’s Application to Proceed in

District Court Without Prepaying Fees or Costs, (Doc. 2), filed December 7, 2018. The

Court, having reviewed the Application, finds it is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that Petitioner’s Application to Proceed in District

Court Without Prepaying Fees or Costs, (Doc. 2), is GRANTED, and Petitioner may

proceed without prepayment of costs or other fees or the necessity of giving security

therefor.

       IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
